                                               Case2:20-cv-00290-RFB-NJK
                                               Case 2:20-cv-00290-RFB-NJK Document
                                                                          Document10
                                                                                   9 Filed
                                                                                     Filed05/11/20
                                                                                           05/12/20 Page
                                                                                                    Page11of
                                                                                                           of22



                                        1 MARK E. FERRARIO
                                          Nevada Bar No. 1625
                                        2 KARA B. HENDRICKS
                                          Nevada Bar No. 7743
                                        3 GREENBERG TRAURIG, LLP
                                          10845 Griffith Peak Drive, Suite 600
                                        4 Las Vegas, NV 89135
                                          Telephone: (702) 792-3773
                                        5 Facsimile: (702) 792-9002
                                          Email: ferrariom@gtlaw.com
                                        6        hendricksk@gtlaw.com
                                          Attorneys for Defendant
                                        7 Clark County School District

                                        8
                                                                          UNITED STATES DISTRICT COURT
                                        9
                                                                                 DISTRICT OF NEVADA
                                       10

                                       11 JAMES LESCINSKY, individually and on behalf            CASE NO.: 2:20-cv-00290-RFB-NJK
                                          of all similarly situated employees,
                                       12
                                                                   Plaintiff,
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                          vs.                                                    STIPULATION TO EXTEND TIME TO
                                       14                                                        RESPOND TO COMPLAINT
                                          CLARK COUNTY SCHOOL DISTRICT, a                        [Second Request]
                                       15 political subdivision,

                                       16                        Defendant.

                                       17

                                       18          Plaintiff JAMES LESCINSKY (“Plaintiff”) and Defendant CLARK COUNTY SCHOOL

                                       19 DISTRICT (“CCSD”), by and through their respective counsel, hereby stipulate to an extension of

                                       20 CCSD’s deadline to respond to the Complaint, up to and including July 13, 2020.

                                       21          WHEREAS, Plaintiff filed the Complaint in this matter on February 11, 2020;

                                       22          WHEREAS, counsel for the parties previously stipulated to extend CCSD’s response time to

                                       23 May 13, 2020;

                                       24          WHEREAS, the Court granted the parties’ request for an extension in an Order entered on April

                                       25 13, 2020 (Doc. No. 8);

                                       26          WHEREAS, counsel for Plaintiff and counsel for CCSD continue to communicate regarding the

                                       27 claims asserted and a potential resolution, and CCSD has requested additional time to review and

                                       28 evaluate the claims and has been delayed in doing so due to the COVID-19 crisis;

                                                                                             1
                                            LV 421285869v1
                                                Case2:20-cv-00290-RFB-NJK
                                                Case 2:20-cv-00290-RFB-NJK Document
                                                                           Document10
                                                                                    9 Filed
                                                                                      Filed05/11/20
                                                                                            05/12/20 Page
                                                                                                     Page22of
                                                                                                            of22



                                        1          WHEREAS, CCSD’s response deadline to the Complaint will not impact any other deadlines
                                        2 before the Court;

                                        3          WHEREAS, no party will be prejudiced by an extension of CCSD’s time to respond to the
                                        4 Complaint;

                                        5          WHEREFORE, IT IS HEREBY STIPULATED, between counsel for Plaintiff and counsel for
                                        6 CCSD, that:

                                        7          CCSD’s deadline to file an answer or otherwise respond to the Complaint is extended up to and
                                        8 including July 13, 2020.

                                        9          This stipulation is made in good faith to allow CCSD time to evaluate the claims asserted, and
                                       10 to allow for discussions regarding a potential resolution, and is not for the purpose of causing any undue

                                       11 delay.

                                       12          IT IS SO STIPULATED.
10845 Griffith Peak Drive, Suite 600
  GREENBERG TRAURIG, LLP




                                       13 DATED this 11th day of May, 2020.                       DATED this 11th day of May, 2020.
    Telephone: (702) 792-3773
    Facsimile: (702) 792-9002
    Las Vegas, Nevada 89135




                                       14 GREENBERG TRAURIG, LLP                                  LAW OFFICES OF DANIEL MARKS
                                       15

                                       16           /s/ Kara B. Hendricks                                 /s/ Adam Levine
                                            MARK E. FERRARIO, ESQ.                                DANIEL MARKS, ESQ.
                                       17   Nevada Bar No. 1625                                   Nevada Bar No. 2003
                                            KARA B. HENDRICKS, ESQ.                               ADAM LEVINE, ESQ.
                                       18   Nevada Bar No. 7743
                                            10845 Griffith Peak Drive, Suite 600                  Nevada Bar No. 4673
                                       19   Las Vegas, Nevada 89135                               610 South Ninth Street
                                            Attorneys for Defendant Clark County                  Las Vegas, Nevada 89101
                                       20   School District                                       Attorneys for Plaintiff
                                       21

                                       22                                                  ORDER
                                       23           In consideration of the stipulation by the parties, and with cause appearing,
                                       24           IT IS HEREBY ORDERED that CCSD’s deadline to respond to the Complaint filed in the
                                       25 above-referenced matter is extended up to and including July 13, 2020. NO FURTHER EXTENSIONS
                                                                                                                 WILL BE GRANTED.
                                       26                     12th day of May, 2020.
                                                  DATED this _____
                                       27

                                       28
                                                                                          UNITED
                                                                                          United   STATES
                                                                                                 States    DISTRICT
                                                                                                        Magistrate    COURT JUDGE
                                                                                                                   Judge
                                                                                               2
                                            LV 421285869v1
